                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TELFORD BOROUGH AUTHORITY,                 :              CIVIL ACTION
         Plaintiff,                        :
                                           :
       v.                                  :              No.:    12-CV-6548
                                           :
UNITED STATE ENVIRONMENTAL                 :
PROTECTION AGENCY, et al.,                 :
          Defendants.                      :


       AND NOW, this      6TH    day of February, 2020, upon consideration of Plaintiff’s

Motion for Leave to file an Amended Complaint (ECF No. 143), Defendants’ Response in

Opposition thereto (ECF No. 147), Plaintiff’s Reply in Support (ECF No. 152), and Defendants’

Sur-reply in Opposition (ECF No. 153), and for the reasons set forth in the memorandum filed

concurrently with this Order, IT IS HEREBY ORDERED that Plaintiff’s Motion is

GRANTED as to Counts V, VI, VII, IX, X, and XVII, and DENIED as to Counts VIII and XV.


                                                   BY THE COURT:


                                                    /s/ Lynne A. Sitarski            .
                                                   LYNNE A. SITARSKI
                                                   United States Magistrate Judge
